Citation Nr: 0706379	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  00-10 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a right knee 
disability, claimed as secondary to a service connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1974 to September 1977 and from March 1981 to 
September 1983.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.  In July 2003 and September 2005, the 
case was remanded for additional development.  


FINDING OF FACT

It is not shown that the veteran's right knee pathology, 
including arthritis, was caused or aggravated by his service 
connected left knee conditions.


CONCLUSION OF LAW

Secondary service connection is not warranted for a right 
knee disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Notice letters in April 2003, January 2004, and September 
2005 outlined what is needed to establish service connection 
for right knee disability, and informed the veteran of his 
and VA's responsibilities in developing the claim.  The March 
1999 rating decision, the March 2000 statement of the case 
(SOC), and the February 2005 and October 2006 supplemental 
SOCs (SSOCs) explained what the record showed and why the 
claim was denied.  The notice letters specifically advised 
the veteran to tell VA of any additional information or 
evidence that he would like VA to obtain and to send any 
information describing additional evidence or the evidence 
itself to VA.  The veteran has not been provided notice 
regarding criteria for increased ratings and effective dates 
of awards (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); however such notice would only be relevant if the 
benefit claimed was being granted. 

While full notice did not precede the initial rating decision 
(as the initial rating preceded the VCAA), the claims were 
readjudicated after content complying notice was given.  See 
the February 2005 and October 2006 SSOCs.  The veteran has 
had ample opportunity to respond, and thus is not prejudiced 
by any notice timing defect.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  The 
content of the notice provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The VA correspondence in April 2003, January 
2004, and September 2005, and the SSOCs in May 2003, May 
2005, and October 2006 specifically advised him of the type 
of evidence that was necessary to establish his claim, asked 
him to assist in obtaining any outstanding medical records, 
and asked him to identify any other evidence or information 
supporting his claim.  The purpose behind the notice 
requirement is satisfied, as the veteran has been afforded a 
meaningful and full opportunity to participate effectively in 
the processing of his claim.

Regarding the duty to assist, the RO obtained service medical 
records and records of post-service treatment the veteran 
received for his bilateral knee problems.  He was provided 
numerous VA examinations.  The most recent examination was in 
June 2006, with a July 2006 addendum indicating that the 
veteran's claims file was reviewed.  He has not identified 
any other pertinent evidence outstanding.  VA's assistance 
obligations with respect to the matter on appeal are met.  
The veteran is not prejudiced by the Board's proceeding with 
appellate review.

II.  Factual Background

The veteran injured his left knee in service.  Service 
connection is in effect for medial meniscectomy, 
patellofemoral syndrome, left knee, with a 30 percent rating 
assigned; and for degenerative joint disease, left knee, with 
a 10 percent rating assigned.  The veteran contends that he 
currently has a right knee disability that is related to his 
service connected left knee conditions.

No right knee complaints are noted in the service medical 
records.  The veteran reported problems in both knees in 
1998.  Degenerative joint disease was noted in both knees in 
November 1999.  In February 2000 the veteran reported that 
his right knee was killing him since that knee is now bearing 
all his weight because the left knee was so bad.  X-rays at 
that time showed some thinning of the medial joint space of 
the right knee.  The veteran was referred to the Portland or 
Seattle VA facilities for possible right knee arthroscopy.  A 
March 2000 record noted that the veteran was going to Seattle 
for possible right knee replacement.  On VA examination in 
May 2000, the veteran reported more trouble with the left 
knee and the start of some pain in the right knee because of 
putting more pressure on it.

On VA orthopedic examination in June 2004, the examiner 
opined that it was "less likely than not that (the veteran's) 
right knee problem is secondary to his left knee because his 
activity has been so limited since 1999 and the symptoms have 
just been noted within the past two years."  Subsequently, 
the RO sent the examiner the veteran's claims file.  In a 
January 2005 addendum, the VA examiner stated that he had an 
opportunity to review the veteran's medical records and that 
the records do not significantly add in any way to the 
history and examination that was previously recorded.  The 
addendum made no comment regarding the veteran's right or 
left knee.  The rationale supporting the VA examiner's 
negative nexus opinion (that the right and left knee 
disabilities were less likely than not related) was that the 
veteran's activity was limited since 1999 and the knee 
symptoms were just noted within the past two years.  That 
rationale did not reflect a thorough review of the record; 
specifically, it failed to acknowledge that the record 
documents right knee symptoms years earlier.  

With this in mind, the Board requested a new examination that 
would include a thorough review of the claims folder.  The 
veteran was examined in June 2006, and in an addendum dated 
in July 2006 the examiner noted that he had reviewed the 
veteran's claims folder and service records.  The June 2006 
examiner noted that the veteran was:

...developing early degenerative changes in his 
right knee which are adding to his disability.  
It is further my opinion that more likely than 
not the disability in the right knee is not 
related to the service connected condition in 
the left knee.  The patient in fact has 
developed arthritis but it was more likely 
caused by a predisposition to this situation 
as the stresses put on the right knee would 
not be sufficient to producing wearing out of 
the knee.  Certainly if this patient had a 
normal right knee to begin with he could 
easily tolerate the stresses that were 
presented to it favoring the left knee.  The 
patient's present lack of activity would 
indicate very little stresses the knee 
compared to what would be on a normal knee. 

III.  Legal Criteria and Analysis

Right knee pathology, including arthritis, was not manifested 
in service or for many years thereafter, and it is not 
alleged that the right knee disability was incurred or 
aggravated while the veteran was on active duty.  The theory 
of entitlement proposed in this claim is one of secondary 
service connection, i.e., that the right knee disability is 
related to the veteran's service connected left knee 
conditions.

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.  Disability that is proximately 
due to or the result of a service-connected disease or injury 
shall [also] be service connected.  38 C.F.R. § 3.310(a).  
Where a service-connected disability aggravates a nonservice- 
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Three threshold requirements must be met in order to 
establish secondary service connection.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met as degenerative joint 
disease of the right knee has been diagnosed.  The further 
two requirements that must be satisfied are: (1) Evidence of 
a service-connected disability and (2) competent evidence of 
a nexus between the service- connected disability and the 
disability for which secondary service connection is claimed.

As the veteran has established service-connection for left 
knee disabilities (among others), what remains to be shown is 
that the right knee disability was caused or aggravated by 
his left knee conditions.  
The veteran points to the May 2000 VA examination report's 
notation that he was "starting to have some pain in the 
right knee because of putting more pressure on it."  
Significantly, that statement reflected the veteran's 
reported history/ complaint and not a medical conclusion by 
the VA physician.  Consequently, the statement is not 
probative evidence regarding a nexus between the veteran's 
right and left knee disabilities.  

The only competent (medical) evidence of record directly 
addressing this matter, the June 2006 VA examination report, 
indicates that the veteran's right knee problems are more 
likely than not "not related" to the service connected left 
knee conditions.  The examiner specifically found that the 
veteran's right knee arthritis was "more likely caused by a 
predisposition to this situation" and that the stress put on 
the right knee would not be sufficient to producing wearing 
out of the knee.  

The veteran's representative contends that the June 2006 
examiner did not directly address the issue of possible 
aggravation of the right knee disability by the service 
connected left knee conditions.  See Allen, supra.  However, 
the Board finds that the examiner's statement that the right 
knee problems were more likely than not "not related" to 
the left knee conditions is not limited strictly to 
causation, but also encompasses the concept of aggravation.  
Review of the examiner's full explanation supports this 
interpretation, particularly his statement that the veteran's 
"present lack of activity would indicate very little 
stresses the knee compared to what would be on a normal 
knee."  The record contains no specific opinion contrary to 
the June 2006 examiner's opinion.

The statements and contentions of the veteran alleging his 
right knee disability is related to his service-connected 
left knee conditions are not competent evidence.  As a 
layperson, he is not competent to opine in matters requiring 
specialized medical knowledge (here, medical nexus).  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because the June 2006 VA examiner's opinion is the most 
persuasive and probative evidence regarding a nexus between 
the veteran's right knee disability and his service-connected 
left knee conditions, the preponderance of the evidence is 
against a finding that the veteran's right knee disability 
was caused or aggravated by his service connected left knee 
conditions.  A threshold requirement for establishing 
secondary service connection is not met, and the claim must 
be denied.


ORDER

Secondary service connection for a right knee disability is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


